Exhibit POWER CONTRACT - ROCK ISLAND JOINT SYSTEM BETWEEN PUBLIC UTILITY DISTRICT NO.1 OF CHELAN COUNTY and PUGET SOUND POWER & LIGHT COMPANY TABLE OF CONTENTS POWER CONTRACT - ROCK ISLAND JOINT SYSTEM Section Number Title Recitals 2 Term of Contract 3 Construction of SystemII 4 Joint System Output, Joint System Peaking Capability and Joint System Pondage (A)SystemI (B)SystemII (C)Joint System Pondage 5 Payments by Puget to the District (A)SystemI (B)SystemII - Period Prior to Initial Date of Delivery (C)SystemII - Initial Delivery Period (D)SystemII - Interim Delivery Period (E)SystemII - Commercial Operating Period (F)Allocation of Operating Expenses (G)Allocation of Taxes and Other Charges (H)Debt Service Payments (I)Adjustment of Contract Debt Service (J)Computations for Partial Contract Years 6 Exhibits 7 Withdrawal of Power by the District (A) SystemI (B) SystemII (C) SystemII Surplus 8 Payments by District (A)SystemI (B)SystemII 9 Advance Payment for Power 10 Billings 11 Issuance of Additional Bonds (A)SystemI (B)SystemII (C)General 12 Establishment of Use of Funds (A)SystemI (B)SystemII (C)Investment 13 Books of Account and Auditing 14 Reactive Power 15 Operation, Maintenance, Engineering and Planning (A)Operation (B)Maintenance (C)Engineering and Planning (D)Inspection, Books and Records 16 Character of Service 17 Points of Delivery (A)SystemI (B)SystemII 18 Use of Rocky Reach Project Facilities 19 Scheduling 20 Metering (A)Generator Bus (B)Other Metering (C)Reading Meters (D)Testing 21 Losses 22 Electric Disturbances 23 Puget's Right to Use SystemI Facilities 24 District's Right to Use of Transmission Facilities (A)Original Facilities (B)Added Facilities (C)Limitations (D)Alternative Facilities 25 Rocky Reach Downstream Replacement Power (A)The District (B)Puget (C)System Responsibilities (D)Exchanges 26 Joint System Operations - Arbitration (A)Recommendations (B)Notices (C)Procedures (D)Matters to be Arbitrated (E)Divisibility 27 Notices 28 Benefited Parties 29 Amendment to Contract 30 District's Bond Resolution and License 31 Liabilities; Waiver of Subrogation (A)Releases (B)Charges (C)Waiver 32 Conflict of Laws 33 Waiver of Default 34 Insurance 35 Assignment of Contract 36 Force Majeure 37 Supersedence of June 8, 1962 Power Contract Exhibits POWER CONTRACT - ROCK ISLAND JOINT SYSTEM THIS AGREEMENT made and entered into this 19th day of June 1974, by and between PUBLIC UTILITY DISTRICT NO.1 OF CHELAN COUNTY, WASHINGTON (hereinafter called the "District"), a municipal corporation organized and existing under the laws of the State of Washington, and PUGET SOUND POWER& LIGHT COMPANY (hereinafter called "Puget"), a corporation organized and existing under the laws of the State of Washington; RECITALS: 1.The District is authorized under the laws of the State of Washington to own and operate an electric public utility system or systems for the purpose of furnishing the District and the inhabitants thereof and any other person, including public and private corporations within or without its limits, with electric power and energy for all uses. 2.The District on December20, 1955, adopted Resolution No.1137 which resolution (i)established a plan and system for the ownership and operation of an electric utility system known as the Columbia River-Rock Island Hydro-Electric System, to consist of the generation and transmission facilities and related equipment to be acquired as a separate utility system pursuant to said resolution, and all additions, betterments and improvements to and extensions of said facilities added to said system by resolution of the Commission of the District through refunding of outstanding revenue bonds of the District issued pursuant to District Resolution No.292, adopted by the Commission of the District on April23, 1951, or constructed or acquired by the District and (ii)provided for the issuance and sale of $31,830,000 principal amount of
